Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 11/29/2021. Applicant amended claims 1 – 2, 9 – 10, 13 – 14, cancelled claims 5 and 16; claims 1 – 4, 6 – 15 and 17 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of US Patent Application Publication to Sheppard (2016/0349770) and US Patent to Bedo et al. (3,679,169) does not make obvious the claim limitation "for insertion into a valve housing which is separate from the valve cartridge assembly". Applicant argues, “the configuration of the valve of Sheppard noted at page 5, lines 13-16 of the Office Action exists only in the assembled valve, i.e. with the return spring 48 bearing against a surface 52 of a valve housing (Fig. 1 of Sheppard), thereby biasing the valve member 58 into engagement with annular end portion.”
Examiner respectfully disagrees. Sheppard discloses “washer or second valve disk 58 is also arranged and secured at the bottom or the second end 56 of the cylinder 46 of the second valve mechanism 42(2) for movement with the cylinder 46, the second valve disk 58 serving to seal against an opening in corresponding valve closure cap 64 (also referred to herein as the "second valve closure cap 64") associated with the second bore 16” [para 27]. Sheppard also discloses “the central opening 71 of first valve closure cap 60 has a stepped bore with a first diameter 92 (FIG. 5) sufficient to receive the second valve disk 58 and a second diameter 94 (FIG. 5) which is smaller than the diameter of disk 58, with an inwardly extending annular shoulder 28 (FIG. 5) extending between the first and second diameters 92, 94. When the central opening 71 is sealed by the second valve disk 58, the valve disk 58 is in sealed engagement with the annular shoulder 28 and is at least partially recessed inside the first bore of the central opening 71” [para 36]. The valve disk is secured to the second of the cylinder 46 and the valve disk 58 is seated against the valve seat 28 located inside the closure cap 64 in an unactuated state as shown in figure 1. 

Bedo et al. teach a method of assembling a shaft capable of transmitting linear thrust by means of a member having a sleeve portion (132) comprising fingers with an annular groove 136 and an annular protrusion 144. 
Sheppard discloses the valve is assembled as a cartridge. Examiner maintains a person having ordinary skill in the art would assemble the cylinder and cap disclosed by Sheppard by adapting the Bedo et al. teaching to have a cartridge that can be readily assembled into the housing. 
Examiner further maintains the valve actuator disclosed by Sheppard and assembled with the annular groove and protrusion for transmitting linear thrust teaching of Bedo et al. will have the valve member 58 seated inside the annular shoulder 28. Since the cylinder 46 is in a locked position with respect to the cap 64 by the interference fit of the groove and protrusion, the valve member 58 (in it’s unactuated state) will be received inside the shoulder 28 thereby meeting the limitation “before insertion of the valve cartridge into the valve housing … the second valve member at least partially received inside the annular end portion and engaged therewith.” 
Applicant’s amendment of claim 13 overcomes the claim objection of the previous office action. The objection to claim 13 of the previous office action is hereby withdrawn.
Applicant’s amendment overcome the 35 USC 112 (a) rejection of claim 9, 35 USC 112 (b) rejection of claim 14 and 17. Applicant cancelled claim 16 thereby rendering 35 USC 112 (b) rejection moot. 
Based on the foregoing previous rejection of claim 5 under 35 USC 103 as being unpatentatble  over Sheppard in view of Bedo et al. is maintained and THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6 – 7, 9 – 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Sheppard (2016/03499770) in view of US Patent to Bedo et al. (3,679,169).
Regarding claim 1, Sheppard discloses valve cartridge assembly for insertion into a valve housing which is separate from the valve cartridge assembly, the valve cartridge assembly comprising a valve actuator (42) comprising an actuator body (46) having a first end and a second end, and a piston (47) which extends along a longitudinal axis from the first end of the actuator body (46), wherein the piston is extendable and retractable along the longitudinal axis. Sheppard discloses a first valve member (44) provided at the second end of the actuator body (46), a second valve member (58) provided at the first end of the actuator body (46). Sheppard also discloses a first spring member (48) having a first end (49) which is attached to the second end of the actuator body (46) and a valve cap (60) comprising: (i) a valve closure cap (70) adapted to seal against an inner wall of a valve housing (12), the valve closure cap (70) having a first end and a second end; (ii) a central, longitudinally extending sleeve portion (68) adapted to receive a distal end of the piston (47), the sleeve portion having an open end, a hollow interior and a generally cylindrical inner wall surface; (iii) an annular end portion (72) longitudinally spaced from the valve closure cap (70) and defining a central fluid opening (84), the annular end portion having a first face and a second face, wherein the second face (28) defines an annular valve seat adapted to seal with the second seal member (58); wherein the distal end of the piston (47) is received inside the sleeve portion (68) with an interlocking fit.
Sheppard does not disclose the piston has an annular groove on its outer surface, proximate to the distal end thereof; wherein the generally cylindrical inner wall surface of the sleeve portion is provided with an annular bead which is closely received inside the annular groove of the piston.  Sheppard also 
	However, Bedo et al. teaching a method of assembling a valve member that is capable of transmitting thrust teach a cylindrical element with a bead (144) assembled in a sleeve portion (132) comprising fingers that are flexible in the radially inward and outward directions. 
Therefore a person having ordinary skill in the art would adapt the Bedo et al. method of assembling a valve member teaching to the valve disclosed by Sheppard as a means of transmitting linear thrust by combining prior art elements according to known methods to yield predictable results since both applications involve transmitting linear thrust. Further Sheppard discloses the valve is assembled in the housing as a cartridge and a person having ordinary skill in the art would assemble the modified piston and the sleeve as means of ensuring the piston and the sleeve are assembled properly and having a single cartridge that aids in assembling the cartridge in the valve housing.
Regarding claim 2, in the combination, Sheppard discloses the valve cap (70) further comprises: a plurality of longitudinally extending struts (74) extending between and attached to the second end of the valve closure cap (70) and the first face of the annular end portion (72).  
Regarding claim 3, in the combination, Sheppard discloses the central, longitudinally extending sleeve portion (68) projects from the second end of the valve closure cap (70).  
Regarding claim 4, in the combination, Sheppard discloses the central, longitudinally extending sleeve portion comprises an internal, longitudinally extending bore [para. 34].
Regarding claim 6, in the combination, Sheppard discloses the distal end of the piston (47) is closely received inside the sleeve portion (68).  
Regarding claim 9, in the combination, Sheppard discloses the valve actuator (46) is a thermal actuator.  
Regarding claim 10, in the combination, Sheppard discloses the actuator body is generally cylindrical [para 41] wherein the valve cartridge assembly further comprises a second spring member (54) comprising a coil spring which extends around the actuator body (46) and 18wherein the first valve member 
Regarding claim 14, in the combination, Sheppard discloses the struts (74) are arranged circumferentially and wherein spaces between the struts provide fluid flow passages (Fig. 5).
 Regarding claim 17, in the combination, examiner is interpreting the portion of outer surface of element 72 in contact with the housing (12) as the sealing rib disclosed by Sheppard to meet this limitation. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Sheppard (2016/03499770) in view of US Patent to Bedo et al. (3,679,169) and in further view of US Patent Application Publication to Sheppard (2010/0126594).
	Regarding claims 8 and 11, the primary reference does not disclose the second valve element is integrally formed with the actuator body and comprises an annular surface at the first end of the actuator body or the second end of the actuator has an annular groove; and wherein the first spring member has a first proximal end which is secured in the annular groove 
However, the teaching Sheppard reference teaches an integral second valve (84) and a groove [para. 41] for the spring. Therefore a person having ordinary skill in the art would adapt the teaching reference teaching of integral valve member and groove to the valve disclosed by primary reference as a means of a simple substitution of one known element for another to obtain predictable results as the combination performs the same function as the elements in both the references.
Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Sheppard (2016/03499770) in view of US Patent to Bedo et al. (3,679,169) and in further view of Canadian Patent Document to Arundine et al. (CA 2488345A1).
Regarding claims 12 – 13, Sheppard discloses the first end of the valve closure cap (70) forms an outer surface of the valve cartridge assembly. 
Sheppard does not disclose and wherein the first end of the valve closure cap is provided with a plurality of depressions and the depressions are wedge shaped and centrally arranged around a center of circular end face defining the first end of the valve closure cap, the depressions being separated by webs and surrounded by a flat, annular surface. 
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Sheppard (2016/03499770) in view of US Patent to Bedo et al. (3,679,169).
	Regarding claim 15, Sheppard does not explicitly disclose the valve cap comprises three struts which are circumferentially spaced apart from one another by about 120 degrees, and wherein the spaces between the struts are substantially greater in area than the struts themselves.  
	Sheppard discloses struts that are circumferentially spaced for fluid flow through. There are a finite number of struts capable of carrying the load and not affecting the flow through the valve. Therefore a person having ordinary skill in the art would chose three struts circumferentially spaced at 120 degrees as a method of  “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since a person having ordinary skill in the art would have chosen three struts placed 120 degrees apart as a means of carrying the load and not affecting the flow through the valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753